DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-5, 7, 8, 10-14, 19, 20, 22, and 23 are pending. 

Response to Arguments
Applicant did not make any arguments with respect to claim 19. 
The new ground of rejection has been made necessitated by amendments.

Response to Amendment
With respect to 112(a) rejection, Applicant’s amendments have overcome each and every rejection. 
With respect to 112(b) rejection, Applicant’s amendments have overcome each and every rejection. 

Allowable Subject Matter
Claims 1-5, 7, 8, and 10-14 are allowed.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Halsne (US 2019/0060657) in view of Diniaco (US 2012/0321436), hereinafter “Diniaco”.
Re Claim 19, Halsne discloses a carry case configured to contain and monitor an Automated External Defibrillator (AED) (fig. 8, para. [0063]), said carry case comprising: 
a space for containing the AED (Fig. 8, para. [0063], all AED, monitoring, and sensing components are contained within a carrying case 802.);
a monitoring device for remotely monitoring a physical state of AED (para. [0063], fig. 8, a monitoring device 804); and 
a space which contains the monitoring device (Fig. 8, para. [0063], all AED, monitoring, and sensing components are contained within a carrying case 802. Carrying case 802 may be arranged such that monitoring device 804 may be retained in a lid portion of the case, and out of the way of the AED 100 and other accessories that are needed for use. FIG. 8 indicates that the monitoring device 804 could be sized to fit within a space otherwise filled by a spare battery.),
said monitoring device comprising a controller (para. [0065], monitoring device 804 may include a hardware processor 810). 

Halsne is silent regarding the monitoring device comprising a speaker or buzzer and said controller of the monitoring device uses the accelerometer to detect movement of the carry case while the monitoring device is in the carry case, and upon detecting movement, the controller uses the speaker or buzzer to emit an audible alarm. 
However, Diniaco discloses a container used for transporting and storing construction materials (abstract) and teaches that the container may contain a GPS tracking device that can determine the container’s present location and penetration sensor device that can determine whether the floor, sides or roof has been breached (para. [0038]). Diniaco also discloses sensor detecting movement (para. [0037]). Diniaco teaches that an alarm 23 can be included with the container that can be activated when certain events occur such as motion detected (para. [0038]). The alarm can have an audio or visual signal (para. [0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Halsne, by adding a motion sensor and a speaker or buzzer to the monitoring device, wherein said controller of the monitoring device uses the motion sensor to detect movement of the carry case while the monitoring device is in the carry case, and upon detecting movement, the controller uses the speaker or buzzer to emit an audible alarm, as taught by Diniaco, for the purpose of providing security to reduce the risk of loss through theft (para. [0016]). 

	Re Claim 22, Halsne discloses a formed insert which is configured to effectively organize contents of the carry case (Fig. 8, para. [0063], Carrying case 802 may be arranged such that monitoring device 804 may be retained in a lid portion of the case, and out of the way of the AED 100 and other accessories that are needed for use. FIG. 8 indicates that the monitoring device 804 could be sized to fit within a space otherwise filled by a spare battery.). Halsne discloses a formed insert configured to fit monitoring device 804.  

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Himelfarb et al. (US 2018/0133495), hereinafter “Himelfarb”, in view of Diniaco (US 2012/0321436), hereinafter “Diniaco”, and Halsne (US 2019/0060657). 
Examiner Note: These grounds of rejection are given in order to give the best grounds of rejection for dependent claim 20 which is not rejected with Halsne in view of Diniaco. 
	Re Claim 19, Himelfarb discloses a carry case configured to contain and monitor an Automated External Defibrillator (AED) (para. [0016] discloses that in some examples, the enclosure may be 
a space for containing the AED (para. [0034], fig. 3 shows a space for AED 120); 
a monitoring device for remotely monitoring a physical state of the AED (para. [0034], a controller 310, para. [0036], discloses that a thermostat 315 and controller 310 may operate in concert to detect the internal temperature of the enclosure 115-b and activate the one or more heating elements 320 upon detecting that the internal temperature of the enclosure has dropped below a predetermined first threshold temperature – the controller monitors the ambient temperature of the AED, which reads on “remotely monitoring a physical state of the AED”); and 	
a space which contains the monitoring device (para. [0034], fig. 3 shows a space for a controller), 
said monitoring device comprising a controller (para. [0034], a controller 310). 
	Himelfarb  is silent regarding said monitoring device comprising a speaker or buzzer, and an accelerometer, wherein said controller of the monitoring device uses the accelerometer to detect movement of the carry case while the C1arkHill\95535\337591\261378213.v1-11/30/20monitoring device is in the carry case, and upon detecting movement, the controller uses the speaker or buzzer to emit an audible alarm. 
However, Diniaco discloses a container used for transporting and storing construction materials (abstract) and teaches that the container may contain a GPS tracking device that can determine the container’s present location and penetration sensor device that can determine whether the floor, sides or roof has been breached (para. [0038]). Diniaco also discloses sensor detecting movement (para. [0037]). Diniaco teaches that an alarm 23 can be included with the container that can be activated when certain events occur such as motion detected (para. [0038]). The alarm can have an audio or visual signal (para. [0038]). 

Diniaco discloses a motion sensor but is silent regarding the motion sensor being the accelerometer. 
Halsne discloses a carry case configured to contain and monitor an Automated External Defibrillator (AED) (fig. 8, para. [0063]). Halsne discloses a monitoring device 300 (para. [0041], fig. 4) comprising a controller (para. [0041], hardware processor 306) and an accelerometer (para. [0043], sensor 304 may be a vibration sensor 404, which can be an accelerometer mounted on the printed circuit assembly. The vibration sensor arranged to detect vibrations induced on the AED case 102 and enabled by the case 102 coupling with beeper 122). 
Therefore, it would have been obvious to one of ordinary skill in the art, to modify Himelfarb as modified by Diniaco, by adding an accelerometer to the monitoring device to detect movement of the carry case, as taught by Halsne, because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Diniaco’s motion sensor and Halsne’s accelerometer perform the same general and predictable function of detecting movement. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of Diniaco’s motion sensor by replacing it with Halsne’s accelerometer.
Re Claim 20, Himelfarb discloses a battery, wherein the monitoring device is powered by the battery of the carry case rather than the AED (para. [0034], [0036], fig. 3 discloses that the enclosure system may further include a battery 305, which can provide power to a controller 310). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/V.V.H./
Vynn Huh, March 4, 2022Examiner, Art Unit 3792 

/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792